HAROLD L. LOWENSTEIN, Judge,
dissenting.
The question presented in this appeal is whether there were sufficient undisputed facts present to withstand a motion for summary judgment against the plaintiffs in their suit for negligent supervision. Against a backdrop of the applicable scope of review, which holds that summary judgment is an “extreme and drastic remedy,” ITT Commercial Finance Corp. v. Mid-America Marine Supply Corp., 854 S.W.2d 371, 377(Mo. banc 1993) and that summary judgment is less feasible in negligence than in other cases, Bruner v. City of St. Louis, 857 S.W.2d 329, 332 (Mo.App.1993), the facts favorable to parents-appellants are set out in chronological order: 1) the grandfather, three to four years prior to when the molestation began, at a family gathering, had engaged in a “peeing contest” with another man or had had a sexual encounter with the man in the woods, which was aberrant behavior given that he had been in a heterosexual marriage for forty years; 2) some two years prior to the commencement of the sodomy on the little girl, grandfather told the grandmother he was being blackmailed for placing an advertisement in a newspaper seeking male companionship; 3) grandmother found letters and explicit pictures of men in her husband’s belongings and started receiving hang-up telephone calls at the house; 4) grandmother began sleeping in a different bedroom; 5) grandfather molested the kindergarten-aged granddaughter more than ten times, sometimes in a car, sometimes while respondent grandmother was in an adjoining room, and sometimes while she was out of the home.
“Ordinary care may require more vigilance and caution when a child is involved if there is a potentially dangerous situation of which a supervisor is or should be aware.” Rogger v. Voyles, 797 S.W.2d 844, 846 (Mo.App.1990). On these facts rests the answer to the question of whether in the exercise of ordinary care a reasonable person should have allowed the child to spend time alone in the care of her grandfather. These facts do not make a strong case that the harm was foreseeable, but “fairminded people, exercising reasonable judgment could reach different conclusions on the issue in controversy” making the grant of summary judgment inappropriate and therefore allowing the case to go to jury for the ultimate answer. Zipper v. Health Midwest, 978 S.W.2d 398, 408 (Mo.App.1998).
Instructive and dispositive is G.E.T. ex rel. T.T. v. Barron, 4 S.W.3d 622, 624 (Mo.App.1999). In G.E.T., as here, the caretaker lacked actual knowledge of *483abuse to a child within her care. The caretaker in that case provided childcare for up to four children at a time, including the plaintiff, G.E.T. Id. at 623. The caretaker knew of one incident where her teenaged son caused a superficial injury to G.E.T.’s neck while the two wrestled, but she did not know that her son was sexually molesting G.E.T. That was all the knowledge the caretaker had, actual or constructive, but that defeated summary judgment. In this case, as noted supra, plenty of knowledge existed that a third person who had supervisory capacity was behaving erratically. The G.E.T. court found that whether the caretaker was negligent was a question for the jury because the boy testified that 1) the caretaker was regularly absent from the premises, and 2) he was molested daily, often in the defendant’s presence though without her actual knowledge. Id. at 625. Summarized, these facts gave rise to the question of whether the caretaker breached her duty of due care, a question for the jury. Id.
The majority tries to distinguish G.E.T. on the basis that in the case at hand, the granddaughter was in “joint custody” of both grandparents. The majority’s “joint custody” term is a new concept to Missouri law, coined in the majority’s opinion, and therefore bereft of any supportive law. “Joint custody” did not save a grandmother from liability when the step-grandfather molested a granddaughter in A.R.H. v. W.H.S., 876 S.W.2d 687 (Mo.App.1994). The majority logically distinguishes A.R.H. by noting that in that case the grandmother had actual knowledge that the step-grandfather had abused the granddaughter before. Yet, in the context of the majority’s “joint custody” concept, it is interesting that although A.R.H. was “entrusted” to the care of both grandparents, that did not save the grandmother from liability, nor should it have. Id. at 689. Introducing this new legal concept to support the granting of summary judgment is inappropriate here and in future negligent supervision cases where one party should have known, should have investigated, should have taken steps to determine that another responsible for a youth might be harmful.
The judgment should be reversed and the cause remanded.